Citation Nr: 0936503	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-13 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to February 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the RO in St. Louis, 
Missouri that, in pertinent part, denied service connection 
for PTSD.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Chicago, 
Illinois.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008) (as amended 
by 74 Fed. Reg. 14,491 (March 31, 2009)).

In the present case, the RO has essentially concluded that 
the Veteran's stressors are incapable of substantiation.  It 
is certainly true that certain of his allegations are 
inconsistent with known history.  For instance, it is not 
possible that he served under General George Patton in Europe 
in 1946, inasmuch as it is known that General Patton died in 
1945.  Other of the Veteran's allegations about things he 
experienced in 1946 also appear inconsistent with the known 
fact that German forces formally surrendered to the Allies in 
1945.

However, one of the Veteran's claimed stressors pertains to 
events that are theoretically capable of corroboration; 
namely, his assertion that a ship he was on "pick[ed] up 
soldiers from a wrecked ship" somewhere between the Azore 
Islands and England in March 1946.  In a November 2004 
submission, he stated, "This was my first experience with 
war injuries."  Information pertaining to the rescue of 
survivors from a "wrecked" or disabled ship (and, perhaps, 
the status of the survivors) is the kind of information that 
might be included in a ship's deck logs.

In order to conduct a search of deck logs, information 
sufficient to identify the ship is required.  The Veteran has 
not provided that information, and the record does not 
reflect that the RO has solicited it.  (In June 2005, the RO 
asked the Veteran for an approximate date of the incident; 
however, it did not request that he provide the identity of 
the ship on which he was traveling.)  Additional development 
is required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. §§ 3.159(c), 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to specifically identify 
the ship on which he was traveling in March 
1946, when soldiers from a "wrecked ship" 
were reportedly picked up somewhere between 
England and the Azore Islands.  His response, 
if any, should be associated with the claims 
file.

2.  If the Veteran provides sufficient 
information to identify the ship on which he 
was traveling in March 1946, when soldiers 
from a "wrecked ship" were picked up 
somewhere between England and the Azore 
Islands, refer his case to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the reported 
stressor.  The JSRRC should be asked to 
indicate whether any additional information 
is required of the Veteran to conduct its 
research and, if so, he should be asked to 
provide the additional information.

3.  If, after the foregoing development has 
been completed, the expanded record contains 
credible supporting evidence that a claimed 
in-service stressor occurred, arrange for 
psychological testing, with appropriate 
subscales, to determine whether the Veteran 
has PTSD.  Also arrange to have the Veteran 
scheduled for an examination by a 
psychiatrist.  The psychiatrist should review 
the claims file, including the results of 
psychological testing, examine the Veteran, 
and provide an opinion as to whether the 
Veteran has symptoms that meet the diagnostic 
criteria for PTSD.  Consideration should be 
given to any evidence which supports the 
Veteran's claims of in-service stressors, or 
the lack thereof.  If it is the examiner's 
conclusion that the Veteran does have PTSD, 
the examiner should review the Veteran's 
stressors, and should indicate which of the 
alleged stressors are of sufficient severity 
as to reasonably result in PTSD.  A complete 
rationale for all opinions should be 
provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

